LISA S. VAN AMBURG, Judge.
I respectfully dissent because I believe the exculpatory language in this release is unclear and inconspicuous.
A photocopy of the actual release Mr. Guthrie signed is appended hereto. Although the title clearly states the release is an agreement not to sue and a contract, nowhere in the title is there a reference to which parties may not be sued. And except for the title, which notably lacks any reference to the drafter’s own negligence, the entire release is printed in the smallest, single-spaced standard font (resembling Times New Roman’s smallest size 8). The first six paragraphs, particularly paragraph 3, set out a litany of unfortunate events that can occur while snow-tubing, which events cannot reasonably be attributable to Hidden Valley’s and Peak Resorts’ own negligence. This release is drafted in such a way that a customer might erroneously conclude that by signing the release, s/he is releasing the right to sue persons involved in any events such as those described in paragraph 3. In fact, Mr. Guthrie testified in his deposition that this was his conclusion and he failed to understand he was releasing Hidden Valley and Peak Resorts’ own negligence.
It is not until later in the single-spaced, small font document at the end of Paragraph 7 that the customer reads that s/he is releasing Hidden Valley’s and Peak Resorts’ own negligence. The pertinent phrase does not stand out because the whole paragraph is capitalized and single-spaced. Paragraph 8 suffers a similar deficiency.
If as Alack teaches, exculpatory clauses in contracts releasing a party from its own future negligence are disfavored under Missouri law, then such releases should be presented to the reader in a clear and conspicuous manner.1 I dissent because in my opinion, this release fails that test.
*650[[Image here]]
[[Image here]]

. See dissents in Alack v. Vic Tanny Intern. of Missouri, Inc., 923 S.W.2d 330, 339-340 (Mo. banc 1996), Warren v. Paragon Technologies Group, Inc., 950 S.W.2d 844, 848-850 (Mo. banc 1997).